Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page1lof34 Page ID#:1
AO 106 (Rev. 04/10) Application for a Search Warrant (USAO CDCA Rev. 11/2012)

UNITED STATES DISTRICT COURT

for the
Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

13581 Fox Point Road, Victorville, California

Case No. 5:18-MJ-00488

eee ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1
located in the CENTRAL District of CALIFORNIA , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section(s) Offense Description
Title 18, USC, Sections 401(3), 402, and 152(3) See attached Affidavit

The application is based on these facts:
See attached Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant's signature

Colin L. Schmitt, Special Agent (FBI)

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 12/13/2018

 

Judge 's signature

City and state: Riverside, California Hon. Sheri Pym, U.S. Magistrate Judge

Printed name and title

 

AUSA: JERRY C. YANG 276-8221 :re

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 2of34 Page ID #:2

AFFIDAVIT

I, Colin L. Schmitt, being duly sworn, declare and state as

follows:
I. INTRODUCTION
1. I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”), and have been so employed since April of
1997. I am currently assigned to the White Collar Crime Squad,
Riverside Resident Agency of the Los Angeles Field Office, where
I investigate crimes involving Frauds and Swindles to include
Bankruptcy Fraud. I have a Bachelor of Science in Accounting and
a Bachelor of Science in Business Administration from the
University of Missouri-Columbia. I have a Master of Business
Administration from Northeastern University. I am a Certified
Fraud Examiner as designated by the Association of Certified
Fraud Examiners. I have received training and gained experience
in interviewing and interrogation techniques, arrest procedures,
search warrant applications, the execution of searches and
seizures, computer crimes, computer evidence identification,
computer evidence seizure and processing, and various other
criminal laws and procedures. I have personally participated in
the execution of search warrants involving the search and
seizure of computer equipment, documents and other indicia of
criminal activity. As an FBI SA and Supervisory SA, I have

participated in and supervised various investigations and

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 3o0f34 Page ID #:3

prosecutions pertaining to and including violations of Title 18,
United States Code, Section 401 (CONTEMPT), Title 18, United
States Code, Section 402 (CONTEMPT CONSTITUTING CRIMES), Title
18, United States Code, Section 152 (BANKRUPTCY FRAUD). Through
my training and experience, I have become familiar with the
methods of operation of the bankruptcy system and methods to
defraud. I have also attended various general fraud, and white
collar investigative trainings sponsored by the FBI and other
organizations. I have participated in and supervised
investigative activities, arrest and search warrants,
interviews, consensual monitoring, trial preparation, and
subpoena preparation. As a result of my training and experience,
I am familiar with federal laws relating to contempt, contempt
constituting crimes and bankruptcy fraud, as well as,
investigative techniques and fraud schemes employed in Southern
California.

2. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, documents
and records that were collected and reviewed in the course of
this investigation, information that was obtained from
interviewed witnesses, and information gathered by other sworn
Law Enforcement Agents/Officers. This affidavit is intended to
show sufficient probable cause for the requested warrant and

does not purport to set forth all of my knowledge of or

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 4 of 34 Page ID #:4

investigation into this matter. Unless specifically indicated
otherwise, all conversations and statements described in this
affidavit are related in substance and in part only.

II. PURPOSE OF AFFIDAVIT

 

3. This affidavit is made in support of an application
for warrants to search the residence of RICHARD ALLEN MEASE
(“MEASE”), located at 13581 Fox Point Road, Victorville,
California (the “SUBJECT PREMISES”), the vehicle of MEASE, a
white, 2006 Hummer H3, Sport Utility Vehicle, California Vehicle
Registration, 5TPY313 (the “SUBJECT VEHICLE”), the business of
MEASE, located at 14196 Amargosa Road, Suite I, Victorville,
California (the “SUBJECT BUSINESS”), and the person of MEASE, to
seize evidence, fruits, and instrumentalities of violations of
Title 18, United States Code, Sections 401(3) (CONTEMPT), 402
(CONTEMPT CONSTITUTING CRIMES), and 152(3) (BANKRUPTCY FRAUD-
FALSE DECLARATION) (collectively, the “Subject Offenses”).

4. The SUBJECT PREMISES is more specifically described in
Attachment A-1 to the search warrant application. The list of
items to be seized is set forth in Attachment B to the search
warrant application.

5. The SUBJECT VEHICLE is more specifically described in

Attachment A-2 to the search warrant application. The list of

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page5of34 Page ID#:5

items to be seized is set forth in Attachment B to the search
warrant application.

6. The SUBJECT BUSINESS is more specifically described in
Attachment A-3 to the search warrant application. The list of
items to be seized is set forth in Attachment B to the search
warrant application.

7. MEASE is more specifically described in Attachment A-4
to the search warrant application. The list of items to be
seized is set forth in Attachment B to the search warrant
application.

8. Attachments A-1, A-2, A-3, A-4, and B are incorporated
herein by reference.

9. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested warrants and does
not purport to set forth all of my knowledge of or investigation
into this matter. Unless specifically indicated otherwise, all
conversations and statements described in this affidavit are

related in substance and in part only.

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 6of34 Page ID #:6

III. PROBABLE CAUSE

A. MEASE’S BACKGROUND IN THE U.S. BANKRTUPCY COURT IN
RIVERSIDE
10. Based on my investigation to date and as more fully

set forth below, on August 18, 2004, MEASE was ordered by United
States Bankruptcy Judge Thomas B. Donovan to disgorge $50 back
to Bankruptcy Petitioner Joyce Moore in Case No. LA 04-19474 TD.
Judge Donovan found that MEASE, acting as a Bankruptcy Petition
Preparer (“BPP”), charged Petitioner in excess of the court-
allowed $150 for BPP services. The form, “Disclosure of
Compensation of Bankruptcy Petition Preparer” was included in
Case No. LA 04-19474 TD with the name, “RICHARD A. MEASE, SSN
XXX-XX-2531.” The document was signed as, “Richard A. Mease.”
11. On October 5, 2005, MEASE was ordered by United States
Bankruptcy Judge Thomas B. Donovan to disgorge $41 back to
Bankruptcy Petitioner Tom Thomas Jr. in Case No. LA 05-26351 TD.
Judge Donovan found MEASE charged the petitioner in excess of
the court-allowed $150 for reasonable BPP services. MEASE was
also fined $2,500 in Case No. LA 05-26351 for failing to file a
declaration under penalty of perjury identifying the following:
his role as a BPP, his fee as a BPP, and his identifying number
that identifies person who prepared the petition. MEASE also
violated several other rules, including by failing to sign the

aforementioned petition, using the word “legal” in an

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 7 of 34 Page ID #:7

advertisement, collecting payment from the debtor for court
filing fees, and failing to furnish a copy of the petition and
schedules to the debtor at the time they were presented for the
debtor’s signature.

12. On June 14, 2010, MEASE was fined $2,500 by United
States Bankruptcy Judge Meredith A. Jury in Case No. 6:09-bk-
30766-MJ for failing to sign and place his identifying number in
the bankruptcy petition section(s) entitled “Signature of Non-
Attorney Bankruptcy Petition Preparer,” failing to provide a
certificate attesting MEASE delivered to the debtor the notice
required by Section 342(b) of the Bankruptcy Code, as well as
failing to provide the required declarations at the end of the
debtor’s Schedules and at the end of the Statement of Financial
Affairs.

13. On May 24, 2011, United States Bankruptcy Judge
Meredith A. Jury enjoined MEASE from performing any further BPP
services and fined him $4,000 for his failure to comply with
prior court order in Case No. 6:09-bk~-30766-MJ.

14. On November 18, 2011, United States Bankruptcy Judge
Meredith A. Jury permanently enjoined MEASE from performing BPP
services as ordered in Case No. 6:09-bk-30766-MJ.

15. On November 20, 2013, MEASE was held in Civil Contempt
by United States Bankruptcy Judge Scott C. Clarkson in Case No.

6:11-bk-12484-SC for continuing to act as a BPP in violation of

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 8 of 34 Page ID #:8

BPP enjoinment court order issued on November 18, 2011 in Case
No. 6:09-bk-30766-MJ.

16. On July 12, 2016, in Case No. 6:16-bk-11545-MH, United
States Bankruptcy Judge Mark Houle ordered MEASE be fined
$20,000, pay damages of $2,000 to the debtor, and disgorge $400
for violation of BPP enjoinment court order issued on November
18, 2011, in Case No. 6:09-bk-30766-MJ and concealment of his
role as BPP by failing to disclose his name and social security
number as the BPP on documents requiring his identification.

17. On March 2, 2017, in Case No. 2:16-bk-22711-EP, United
States Bankruptcy Judge Ernest M. Robles ordered MEASE be fined
$13,500, pay damages of $2,000 to the debtor, and disgorge $850
for violation of BPP enjoinment court order issued on November
18, 2011 in Case No. 6:09-bk-30766-Md and concealment of his
role as BPP by failing to include the Official Form 119:
Bankruptcy Petition Preparer’s Notice, Declaration and Signature
(“Form 119”), with the debtor’s filed bankruptcy documents.

18. On April 20, 2017, in Case No. 6:16-bk-19853-SY,
United States Bankruptcy Judge Mark Houle ordered MEASE be fined
$19,500, pay damages of $2,000 to the debtor, and disgorge $580
for violation of BPP enjoinment court order issued on November
18, 2011 in Case No. 6:09-bk-30766-MJ and concealment of his
role as BPP by failing to file a required Official Form 119 with

the debtor’s filed bankruptcy petition.

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page9of34 Page ID#:9

a. I interviewed Charles Martinez, who was the
debtor in Case No. 6:16-bk-19853-SY. Martinez filed his
bankruptcy petition on November 4, 2016. Martinez was shown a
photo of “RICHARD ALLEN MEASE” from California Department of
Motor Vehicles records. Martinez positively identified MEASE as
the person who acted as his BPP in Case No. 6:16-bk-19853-SY.
Martinez stated he met MEASE around October 2016. Martinez found
MEASE via a referral from a family friend. Martinez realized
shortly after filing petition the bankruptcy that he received
poor legal advice from MEASE and should have filed for Chapter
13 bankruptcy to protect ownership of his home. Due to MEASE’s
poor legal advice, Martinez incurred significant legal expenses
and had to re-file his bankruptcy petition. MEASE concealed from
Martinez his court-ordered enjoinment from acting as a BPP.
Martinez paid MEASE $915 for BPP services. Martinez was shown
petition for Case No. 6:16-bk-19853-SY and identified his
signatures on the petition. Martinez stated MEASE filled out
Martinez’s entire Chapter 7 bankruptcy petition to include
checking “No” on the page 8 question, “Did you pay or agree to
pay someone who is not an attorney to help you fill out your
bankruptcy forms?”

b. I reviewed a cancelled check provided by Linda
Martinez that was written by her daughter, Kimberly Plasch.
Plasch wrote the check BPP services rendered for Martinez. The
check was written on a JP Morgan Account and numbered “4160.”
The check was dated October 8, 2016, and showed, Pay to order

of: “RICHARD MEASE.” The check showed payment of $950 and the

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 10of34 Page ID #:10

“For” Line of the check showed, “Martinez.” The check was
endorsed on the back.

19. On January 29, 2018, in Case No. 6:17-bk-18584-SY,
United States Bankruptcy Judge Scott H. Yun ordered MEASE be
fined $19,000, pay damages of $2,000 to debtor, and disgorge
$550 for violations of previous court order regarding enjoinment
as BPP and concealment of his role as BPP by failing to file the
required Official Form 119 with the filed bankruptcy petition.

a. I reviewed declaration by Jonathan McClellan, who
was the debtor in Case No. 6:17-bk-18584-SY. McClellan provided
a declaration to the Bankruptcy Trustee. McClellan stated he
called Richard MEASE is August 2016 upon referral from family
friend. McClellan hired MEASE as his BPP and paid MEASE $885 in
cash which included the $335 filing fee. McClellan stated MEASE
completed all of his bankruptcy documents.

b. I reviewed the petition in Case No. 6:17-bk-
18584-SY and observed on page 8 that “No” was checked on
question, “Did you pay or agree to pay someone who is not an
attorney to help you fill out your bankruptcy forms?”

20. On May 15, 2018, debtor Julio Melchor Menendez, filed
for Chapter 7 bankruptcy in Riverside, California, in Case 6:18-
bk-14088-MW.

a. I reviewed an invoice provided to the Bankruptcy

Trustee by Menendez. The invoice was dated “5/7/2018,” from:

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 11o0f34 Page ID #:11

“Ram Legal Services, Richard A. Mease
ramlegalservice@yahoo.com,” and to: “Julio Melchor Menendez.”
The invoice described the purpose of the invoice to be for:
“Chapter 7 Bankruptcy” and total due to be “$1,550.” The invoice
also stated, “MAKE CHECKS PAYABLE TO Richard A. Mease.”

b. I reviewed photographs of text messages Menendez
provided to the Bankruptcy Trustee. On July 17, 2018, MEASE sent
a text to Menendez that stated, “Please do not give that receipt
to the court, they will use to sue me for way more than you owe
on your bk.”

c. I reviewed the petition in Case 6:18-bk-14088-MW
and observed on page 8 of the petition the question box “No” was
check in reference to: “Did you pay or agree to pay someone who
ig not an attorney to help you fill out your bankruptcy forms?”

whereby MEASE concealed his identity as the BPP.

21. On June 19, 2018, in Case No. 6:18-bk-11793-SY, United
States Bankruptcy Judge Scott H. Yun ordered that MEASE be fined
$19,500, pay damages of $2,000 to the debtor, and disgorge $715
for violation of BPP enjoinment court order issued on November
18, 2011, in Case No. 6:09-bk-30766-MJ and concealment of his
role as BPP by failing to file the required Official Form 119

with the filed bankruptcy documents.

a. I interviewed William Scheffler, who was the
debtor in Case No. 6:18-bk-11793-SY. Scheffler filed bankruptcy

petition on March 7, 2018. Scheffler was shown a photo of

10

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 12 of 34 Page ID #:12

“RICHARD ALLEN MEASE” from California Department of Motor
Vehicles records positively identifying MEASE as person who
acted as his BPP. Scheffler stated MEASE concealed his court-
ordered enjoinment from acting as a BPP. Scheffler paid MEASE
$1,050 for BPP services. MEASE refunded approximately $350 to
Scheffler for filing fees. Scheffler was shown petition for Case
No. 6:18-bk-11793-SY and identified his signatures on the
petition. MEASE filled out Scheffler’s entire Chapter 7
bankruptcy petition to include checking “No” on the page 8
question, “Did you pay or agree to pay someone who is not an
attorney to help you fill out your bankruptcy forms?” whereby
MEASE concealed his identity as the BPP.

b. Scheffler stated he met with MEASE a second time
to pick up the completed petition. At this meeting, Scheffler
received a completed bankruptcy petition and signed his petition
without reading the content, trusting MEASE’s judgement as a
BPP. Scheffler filed the petition with the Riverside, California
bankruptcy court. Scheffler was called into a creditor meeting
also known as a “341” meeting. Scheffler told the Trustee that
MEASE acted as his BPP. During the meeting, the Bankruptcy
Trustee told Scheffler that MEASE was not authorized to act
(enjoined) as a BPP or charge more than $200 for BPP services.
Shortly after the 341 meeting, Scheffler went back to MEASE’s
office and confronted him regarding MEASE’s actions as a BPP.

MEASE responded to Scheffler stating, “We are going to have to

11

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 13 of 34 Page ID #:13

turn this around and get this re-filled.” Scheffler stated MEASE
was very agitated that Scheffler revealed his identity as his
BPP to the bankruptcy trustee.

22. I reviewed a cancelled check provided by Scheffler
that he wrote and signed drawn on Scheffler’s Alaska USA Federal
Credit Union account. The check was dated February 23, 2018 and
written to: “RICHARD A. MEASE.” The check showed payment of
$1,050 and the “For” line of the check showed, “BANKRUPTCY.” The
check was endorsed on the back.

23. I listened to the recording of a hearing in Case No.
6:09-bk-30766-MJ regarding debtor David C. Snow that occurred on
June 1, 2010. The hearing was presided by United States
Bankruptcy Judge Meredith A. Jury. At the beginning of the
hearing, MEASE announced his appearance. Judge Jury admonished
MEASE for not disclosing his role as a BPP in the petition filed
in Case No. 6:09-bk-30766-MJ. Judge Jury referred to multiple
prior hearings in which MEASE was fined for charging excessive
fees and giving unauthorized legal advice. MEASE denied acting
as a BPP. Judge Jury admonished MEASE for lying and for not
disclosing his role as a BPP in the petition filed by debtor
David C. Snow.

24. I interviewed Bankruptcy Auditor Dimple P. Mehra who
had listened to the recording of a hearing in Case No. 6:11-bk-

12484-SC that occurred on December 18, 2013. Mehra stated she

12

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 14o0f34 Page ID#:14

heard MEASE announce his appearance during the hearing. The
hearing was presided by United States Bankruptcy Judge Scott C.
Clarkson. Mehra stated she heard Judge Clarkson ask MEASE if he
is going to prepare any further bankruptcy paperwork and MEASE
responded, “No.” Mehra also heard Judge Clarkson ask MEASE if he
understood that “he is barred” and MEASE responded, “Yes, I
understand.”

25. I listened to the recording of a hearing in Case No.
6:16:bk-11545-MH that occurred on June 27, 2016 regarding debtor
William N. Haddad. The hearing was presided by United States
Bankruptcy Judge Mark D. Houle and MEASE announced his
appearance at the start of the hearing. Judge Houle made
multiple references to the permanent injunction issued by United
States Bankruptcy Judge Scott C. Clarkson in 2011. Judge Houle
stated that MEASE continued to violate Judge Clarkson’s
permanent injunction from acting as a BPP. Judge Houle asked
MEASE if he had any questions about the ruling and MEASE

replied, “no.”

B. RESIDENCY, VEHICLE, BUSINESS AND PERSON OF RICHARD
MEASE
26. I reviewed California Department of Motor Vehicles

(“DMV”) records for RICHARD ALLEN MEASE, license number
C0194848, which includes a photograph, dated October 22, 2015.

The record lists the address as the SUBJECT PREMISES.

13

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 15 of34 Page ID #:15

27. I reviewed San Bernardino County Sheriff's report Case
No. 171810981, dated October 1, 2018, written by arresting
officer Alexander Harvey. The report stated MEASE was arrested
at the SUBJECT PREMISES on October 1, 2018 for California Penal
Code 422(a), Terrorist Threats. Victim R.B.M. stated MEASE
threatened to kill him if he did not return his jewelry. Victim
R.B.M. stated MEASE kept firearms unsecured in the SUBJECT
PREMISES’s “Office.”

a. I interviewed arresting officer, Deputy Alexander
Harvey, San Bernardino Sheriff’s Department, who searched
SUBJECT PREMISES with MEASE’s consent. Deputy Harvey went into
SUBJECT PREMISES and specifically searched the “office.” Deputy
Harvey observed in the “office” stacks of documents and empty
laptop cases as well as a computer modem. Deputy Harvey also
observed MEASE talking on a smartphone while sitting in the back
of Deputy Harvey’s squad car.

b. Deputy Harvey searched SUBJECT VEHICLE after
speaking with victim R.B.M. and receiving consent from MEASE.
Victim R.B.M. had told Deputy Harvey that MEASE had several
hidden compartments in SUBJECT VEHICLE that MEASE used to store
firearms.

28. 1 reviewed vehicle registration information for the
SUBJECT VEHICLE. According to this registration, the SUBJECT

VEHICLE is registered to: Richard A. MEASE, 13581 Fox Point

14

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 16 of 34 Page ID #:16

Road, Victorville, CA 92392 (SUBJECT PREMISES), with vehicle
identification number 5GTDN136668103354.

29. I interviewed William Scheffler, who was the debtor in
Case No. 6:18-bk-11793-SY. Scheffler stated he went to the
SUBJECT BUSINESS in February of 2018 and hired MEASE to be his
BPP. Scheffler observed MEASE using a computer and a smartphone
in the SUBJECT BUSINESS. Scheffler observed stacks of papers on
SUBJECT BUSINESS’ office desk. Scheffler completed all his BPP
transactions inside the SUBJECT BUSINESS to include signing the
bankruptcy petition.

30. I reviewed a surveillance report regarding FBI SA
Steven J. Gale’s observations of the SUBJECT BUSNESS. The report
stated that on November 15, 2018, SA Gale observed the SUBJECT
VEHICLE at the SUBJECT BUSINESS at approximately 9:45 a.m. SA
Gale observed a sign above the door with the text, “RAM LEGAL
SERVICES/ACCOUNTING SERVICES.” SA Gale observed the door was
made of clear glass with the text, “STRATEGIC BUSINESS
CONSULTING, 760-272-0743, RAM LEGAL SERVICES 760-617-2075.

31. I was told by FBI SA Johannes Fernandez, Team Leader,
Surveillance Operation Group, that MEASE was observed at
approximately 9:00 am, on November 30, 2018, leaving the SUBJECT
PREMISES and get in the SUBJECT VEHICLE then drive directly to

SUBJECT BUSINESS. SUBJECT VEHICLE remained at the SUBJECT

15

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page17 of 34 Page ID #:17

BUSINESS until approximately 11:00 am on November 30, 2018, when
surveillance was discontinued.

32. I was told by FBI SA Johannes Fernandez, Team Leader,
Surveillance Operation Group, that MEASE was observed at
approximately 9:50 am, on December 7, 2018, leaving the SUBJECT
PREMISES and get in the SUBJECT VEHICLE then drive directly to
the SUBJECT BUSINESS. SUBJECT VEHICLE remained at the SUBJECT
BUSINESS until departing in SUBJECT VEHICLE at approximately
11:00 am. At approximately 11:18 am, MEASE was observed exiting
SUBJECT VEHICLE carrying a large envelope and other paperwork
then enter the High Desert Government Center (“HDGC”), 15900
Smoke Tree, Hesperia, California. MEASE was observed at 12:21 pm
departing the HDGC in the SUBJECT VEHICLE and arrive at the
SUBJECT BUSINESS at 12:45 pm, on December 7, 2018, when
surveillance was discontinued.

33. I reviewed FBI SA Steven J. Gale's interview report
regarding his December 7, 2018 interview of J.E. J.E. reported
that she operates a tax preparation business called “Strategic
Business Consulting,” located at 14196 Amargosa Road, Suites I
and J, Victorville, California. J.E. stated MEASE operates “Ram
Legal Services” from the same location. J.E. described Suites I
and J as having south opening doors that lead to a shared
reception area with a desk, couches and chairs. There is a
bathroom located on the west side of the reception area. J.E.

stated that to the north of the reception area is a hallway that

16

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 18 of 34 Page ID #:18

leads to the back door of the location and on the east side of
the hallway is a door that leads to MEASE’s one room office.
J.E. is aware that MEASE operates a BPP business as she had
referred Martinez to MEASE for BPP assistance. J.E. had referred
several of her clients to MEASE for BPP assistance. J.E. stopped
referrals after hearing from Martinez that MEASE had improperly
handled the Martinez bankruptcy.

a. J.E. observed the interior of MEASE’s office on
December 7, 2018. J.E. was escorting maintenance workers
throughout the suite to survey for water damage. MEASE consented
to leave his door open to allow J.E. and the workers into his
office to determine extent of the water damage. During this
time, J.E. took a photograph of MEASE’s office interior from the
hallway. I reviewed the photograph, which showed a desktop
computer, file folders and several documents as well as a file
cabinet.

b. J.E. observed MEASE on December 7, 2018 driving a
white H3 Hummer from the SUBJECT BUSINESS. J.E. stated MEASE
frequently leaves the white H3 Hummer at the SUBJECT BUSINESS.
J.E. observed MEASE bringing documents into the SUBJECT VEHICLE
approximately one week ago.

Cc. J.E. observed MEASE on December 7, 2018 speaking
on a smartphone. J.E. stated MEASE does not have a land line in
his office.

34. Computers. Based on my knowledge, training and

17

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 19 of 34 Page ID #:19

experience in bankruptcy investigations, and the experience and
training of other law enforcement officers with whom I have had
discussions, I know computers and computer technology are used
to automate and complete business forms to include bankruptcy
petitions and documents. The computer’s ability to store data in
digital form makes the computer itself an ideal repository for
business records.

35. Documents. Based on my knowledge, training and
experience in bankruptcy investigations, and the experience and
training of other law enforcement officers with whom I have had
discussions, I know documents are used to record financial
transactions and serve as a repository for information that will
be needed for future transactions and tax reporting. As such,
persons routinely store multiple years of documents in areas

that are readily accessible and helpful to ongoing business

concerns.
Cc. CONTEMPT OF COURT
36. Based on my experience, investigative research, and

consulting with the Bankruptcy Trustee, I know that as of the
time the petitions for Scheffler, Martinez and McClellan were
filled, a BPP is only allowed to charge $200 to prepare
bankruptcy documents and is not allowed to provide legal advice.
37. I reviewed records provided by Bankruptcy Trustee that
showed MEASE was held in civil contempt on at least eight
different occasions from 2011 to 2018 for charging in excess of

court allowed charges for BPP services, concealing his role as

18

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 20 of 34 Page ID #:20

BPP, and ignoring court-ordered enjoinment from acting as a BPP.
MEASE has been ordered by several bankruptcy judges to disgorge
a total of $9,794, pay $20,396 in damages, fined $139,500, and

been assessed $252 in attorney fees. MEASE owes $169,932 to the
federal bankruptcy court through the aforementioned judgements.

IV. TRAINING AND EXPERIENCE ON DIGITAL DEVICES?

 

38. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that the following electronic evidence, inter alia, is
often retrievable from digital devices:

a. Forensic methods may uncover electronic files or
remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet. Normally,
when a person deletes a file on a computer, the data contained
in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

 

1 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

19

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 21 of 34 Page ID #:21

replaced with more recently downloaded or viewed content and may
also be recoverable months or years later.

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has
been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are
not kept in places where the user stores files, and in places
where the user may be unaware of them. For example, recoverable
data can include evidence of deleted or edited files; recently
used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.

Cc. The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and
who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, or by using misleading
filenames and extensions. Digital devices may also contain
“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously

develops and acquires new methods of decryption, even for

20

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 22 of 34 Page ID #:22

devices or data that cannot currently be decrypted.

39. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that it is not always possible to search devices for data
during a search of the premises for a number of reasons,
including the following:

a. Digital data are particularly vulnerable to
inadvertent or intentional modification or destruction. Thus,
often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices, which
may take substantial time, particularly as to the categories of
electronic evidence referenced above. Also, there are now so
many types of digital devices and programs that it is difficult
to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

b. Digital devices capable of storing multiple
gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to 19,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

40. The search warrant requests authorization to use the
biometric unlock features of a device, based on the following,
which I know from my training, experience, and review of
publicly available materials:

a. Users may enable a biometric unlock function on

some digital devices. To use this function, a user generally

21

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 23 of 34 Page ID #:23

displays a physical feature, such as a fingerprint, face, or
eye, and the device will automatically unlock if that physical
feature matches one the user has stored on the device. To unlock
a device enabled with a fingerprint unlock function, a user
places one or more of the user’s fingers on a device's
fingerprint scanner for approximately one second. To unlock a
device enabled with a facial, retina, or iris recognition
function, the user holds the device in front of the user’s face
with the user’s eyes open for approximately one second.

b. In gome circumstances, a biometric unlock
function will not unlock a device even if enabled, such as when
a device hag been restarted or inactive, has not been unlocked
for a certain period of time (often 48 hours or less), or after
a certain number of unsuccessful unlock attempts. Thus, the
opportunity to use a biometric unlock function even on an
enabled device may exist for only a short time. I do not know
the passcodes of the devices likely to be found in the search.

Cc. Thus, the warrant I am applying for would permit
law enforcement personnel to, with respect to any device that
appears to have a biometric sensor and falls within the scope of
the warrant: (1) depress MEASE’s thumb- and/or fingers on the
device(s); and (2) hold the device(s) in front of MEASE’s face
with his or her eyes open to activate the facial-, iris-, and/or
retina-recognition feature.

41. Other than what has been described herein, to my
knowledge, the United States has not attempted to obtain this

data by other means.

22

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 24 of 34 Page ID #:24

XII .CONCLUSION

42. For the reasons described above, I respectfully submit
there is probable cause to believe that evidence, fruits, and
instrumentalities of the Subject Offenses will be found at the

SUBJECT PREMISES, SUBJECT VEHICLE, SUBJECT BUSINESS, and MEASE.

 

Colin L. Schmitt, Special
Agent

Federal Bureau of
Investigation

Subscribed to and sworn before me

this day of December, 2018.

 

UNITED STATES MAGISTRATE JUDGE

23

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 25 of 34 Page ID #:25

ATTACHMENT A-1

DESCRIPTION OF THE SUBJECT PREMISES TO BE SEARCHED

The location to be searched is located at 13581 Fox Point
Road, Victorville, California 92392 (“SUBJECT PREMISES”).

The SUBJECT PREMISES is a tan, two-story track house, third
structure from the street corner of Fox Point Road and Clear
Valley Road. The SUBJECT PREMISES is located on the east side of
Fox Point Road. The numerals "13581" are stenciled on the front
of the house above a window located in between the two-car
garage and the front door of the house. The house has a brown,

tile roof, one garage door and white front door.

ii

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 26 of 34 Page ID #:26

ATTACHMENT B

I. ITEMS TO BE SEIZED

 

1. The items to be seized are evidence, contraband,
fruits, or instrumentalities of violations of Title 18, United
States Code, Sections 401 (CONTEMPT), 402 (CONTEMPT CONSTITUTING
CRIMES), and 152(3) (BANKRUPTCY FRAUD - FALSE DECLARATIONS) (the
“Subject Offenses”), namely:

a. Documents from accounts receivable and payroll,
including expense reports, receipts for expenses, petty cash
logs, petty cash receipts, credit card bills, invoices, and
other documents reflecting expenses or accounting records for
RICHARD ALLEN MEASE (“MEASE”) and/or RAM Legal Service, dated
after January 1, 2014.

b. Documents reflecting the source of any referral
for Bankruptcy Petitioner clients to MEASE and/or RAM Legal
Service, dated after January 1, 2014.

c. Documents reflecting the use of proceeds from the
Subject Offenses, including bank records, accounting records,
and other financial records, dated after January 1, 2014.

d. Personnel and payroll files and records, employee
lists, employee manuals, documents reflecting names, addresses,
duration of employment, pay schedules, W-2's, 1099s, duties, and

reasons for separation or termination from employment of

vi

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 27 of 34 Page ID #:27

employees, independent contractors, or other individuals paid
for services by MEASE and/or RAM Legal Service, dated after
January 1, 2014.

e. Records containing, concerning, or constituting
bank statements, credit card statements, checks, check
registers, applications, and financial documents of MEASE and/or
RAM Legal Service, dated after January 1, 2014.

f. Records containing telephone directories, phone
logs, appointment books, calendars, diaries, notes, address
books, and memoranda concerning MEASE and/or RAM Legal Service,
dated after January 1, 2014.

g. Accounting records, such as balance sheets,
income or profit/loss statements and related work papers,
charges of accounts, trial balances, general or subsidiary
journals and ledgers, inventory logs, expense accounts, loan
documents, notes, and financial agreements, dated after January
1, 2014.

h, Documents reflecting ownership and/or control of
the SUBJECT PREMISES and SUBJECT BUSINESS, limited to 15 items
per location.

1. Records, documents, or materials concerning
bankruptcy, including Official Form(s) 101, 103B, 107, 108, and
119 as well as client work papers/files supporting bankruptcy

petition filings, dated after January 1, 2014.

vil

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 28 of 34 Page ID #:28

i. Any digital device which is itself or which
contains evidence, contraband, fruits, or instrumentalities of
the Subject Offense/s, and forensic copies thereof.

k. With respect to any digital device containing
evidence falling within the scope of the foregoing categories of
items to be seized:

1. evidence of who used, owned, or controlled
the device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

ii. evidence of the presence or absence of
software that would allow others to control the device, such as
viruses, Trojan horses, and other forms of malicious software,
as well as evidence of the presence or absence of security
software designed to detect malicious software;

iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, biometric keys,
and other access devices that may be necessary to access the
device;

vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

viii

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 29 of 34 Page ID #:29

manuals, that may be necessary to access the device or to
conduct a forensic examination of it;

viii. records of or information about
Internet Protocol addresses used by the device;

ix. records of or information about the device’s
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

2. As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,
documents, programs, applications, and materials created,
modified, or stored in any form, including in digital form on
any digital device and any forensic copies thereof.

3. As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

ix

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 30 of 34 Page ID #:30

store digital data (excluding analog tapes such as VHS); and

security devices.

II. SEARCH PROCEDURE FOR DIGITAL DEVICES

 

4. In searching digital devices or forensic copies
thereof, law enforcement personnel executing this search warrant
will employ the following procedure:

a. Law enforcement personnel or other individuals
assisting law enforcement personnel (the “search team”) will, in
their discretion, either search the digital device(s) on-site or
seize and transport the device(s) and/or forensic image(s)
thereof to an appropriate law enforcement laboratory or similar
facility to be searched at that location. The search team shall
complete the search as soon as is practicable but not to exceed
120 days from the date of execution of the warrant. The
government will not search the digital device(s) and/or forensic
image(s) thereof beyond this 120-day period without obtaining an
extension of time order from the Court.

b. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

i. The search team may subject all of the data
contained in each digital device capable of containing any of
the items to be seized to the search protocols to determine
whether the device and any data thereon falls within the list of
items to be seized. The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 31 o0f34 Page ID #:31

determine, pursuant to the search protocols, whether the data
falls within the list of items to be seized.

ii. The search team may use tools to exclude
normal operating system files and standard third-party software
that do not need to be searched.

iii. The search team may use forensic examination
and searching tools, such as “EnCase” and “FTK” (Forensic Tool
Kit), which tools may use hashing and other sophisticated
techniques [, including to search for known images of child
pornography. ]

Cc. If the search team, while searching a digital
device, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that device
pending further order of the Court and shall make and retain
notes detailing how the contraband or other evidence of a crime
was encountered, including how it was immediately apparent
contraband or evidence of a crime.

d. If the search determines that a digital device
does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return
the device and delete or destroy all forensic copies thereof.

e. If the search determines that a digital device
does contain data falling within the list of items to be seized,
the government may make and retain copies of such data, and may

access such data at any time.

x1

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 32 of 34 Page ID #:32

£. If the search determines that a digital device is
(1) itself an item to be seized and/or (2) contains data falling
within the list of other items to be seized, the government may
retain the digital device and any forensic copies of the digital
device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the
device has expired) absent further court order.

g. The government may also retain a digital device
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
device (or while an application for such an order is pending),
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

h. After the completion of the search of the digital
devices, the government shall not access digital data falling
outside the scope of the items to be seized absent further order
of the Court.

5. In order to search for data capable of being read or
interpreted by a digital device, law enforcement personnel are
authorized to seize the following items:

a. Any digital device capable of being used to
commit, further, or store evidence of the offense(s) listed
above;

b. Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital

data;

xi

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 33 of 34 Page ID #:33

Cc. Any magnetic, electronic, or optical storage
device capable of storing digital data;

d. Any documentation, operating logs, or reference
manuals regarding the operation of the digital device or
software used in the digital device;

e. Any applications, utility programs, compilers,
interpreters, or other software used to facilitate direct or
indirect communication with the digital device;

£, Any physical keys, encryption devices, dongles,
or gimilar physical items that are necessary to gain access to
the digital device or data stored on the digital device; and

g. Any passwords, password files, biometric keys,
test keys, encryption codes, or other information necessary to
access the digital device or data stored on the digital device.

6. During the execution of this search warrant, law
enforcement is permitted to: (1) depress MEASE’s thumb- and/or
fingers onto the fingerprint sensor of the device (only when the
device has guch a sensor), and direct which specific finger(s)
and/or thumb(s) shall be depressed; and (2) hold the device in
front of MEASE’s face with his or her eyes open to activate the
facial-, iris-, or retina-recognition feature, in order to gain
access to the contents of any such device. In depressing a
person’s thumb or finger onto a device and in holding a device
in front of a person’s face, law enforcement may not use
excessive force, as defined in Graham v. Connor, 490 U.S. 386

(1989); specifically, law enforcement may use no more than

xiii

 
Case 5:18-mj-00488-DUTY Document1 Filed 12/13/18 Page 34 0f34 Page ID #:34

objectively reasonable force in light of the facts and
circumstances confronting them.

The special procedures relating to digital devices found in
this warrant govern only the search of digital devices pursuant
to the authority conferred by this warrant and do not apply to

any search of digital devices pursuant to any other court order.

xiv

 
